206 P.3d 1210 (2009)
228 Or. App. 247
STATE of Oregon, Plaintiff-Respondent,
v.
Monica Faye MORTON, Defendant-Appellant.
0201647CR; A134955.
Court of Appeals of Oregon.
Submitted February 27, 2009.
Decided April 29, 2009.
Peter Gartlan, Chief Defender, and Susan F. Drake, Senior Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Cecil A. Reniche-Smith, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and RIGGS, Senior Judge.
PER CURIAM.
Affirmed. State v. Ferguson, 228 Or.App. 1, 206 P.3d 1145 (2009).